              Case 5:21-cv-01155-EJD Document 41 Filed 04/21/21 Page 1 of 6




     Michael F. Ram (SBN 104805)                 M. Anderson Berry (SBN 262879)
 1
     MORGAN & MORGAN                             Leslie Guillon (SBN 222400)
 2   COMPLEX LITIGATION GROUP                    CLAYEO C. ARNOLD,
     711 Van Ness Avenue, Suite 500              A PROFESSIONAL LAW CORP.
 3   San Francisco, CA 94102                     865 Howe Avenue
     Telephone: (415) 358-6913                   Sacramento, CA 95825
 4   Facsimile: (415) 358-6923                   Telephone: (916)777-7777
     mram@forthepeople.com                       Facsimile: (916) 924-1829
 5
                                                 aberry@justice4you.com
 6                                               lguillon@justice4you.com
     John A. Yanchunis
 7   (Admitted Pro Hac Vice)
     Ryan D. Maxey
 8   (Admitted Pro Hac Vice)
 9   MORGAN & MORGAN
     COMPLEX LITIGATION GROUP
10   201 N. Franklin St., 7th Floor
     Tampa, FL 33602
11   Telephone: (813) 223-5505
     Facsimile: (813) 223-5402
12   jyanchunis@ForThePeople.com
13   rmaxey@ForThePeople.com

14   Attorneys for Plaintiff Susan Zebelman

15

16                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
17                                   SAN JOSE DIVISION

18
      MADALYN BROWN, COLE MCDOWELL,                   Case No: 5:21-cv-01155-EJD
19    CHRISTY BROCKINGTON, and DEREK
      DAWES, individually and on behalf of all        Hon. Edward J. Davila
20    others
21    similarly situated,                             OPPOSITION TO MOTION TO
                                                      CONSOLIDATE CASES AND SET
22                                 Plaintiffs,        SCHEDULING DEADLINES
      vs.
23
      ACCELLION, INC., a Delaware Corporation,        DATE: July 15, 2021
24
                                                      TIME: 9:00 a.m.
25                                 Defendant.         PLACE: Ctrm 4, 5th Floor

26                                                    Case Filed: February 17, 2021

27

28

     OPPOSITION TO MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
             Case 5:21-cv-01155-EJD Document 41 Filed 04/21/21 Page 2 of 6




     SUSAN ZEBELMAN, on behalf of herself           Case No. 5:21-cv-01203-EJD
 1
     and
 2   all others similarly situated,                 Case Filed February 18, 2021

 3                               Plaintiff,
     vs.
 4
     ACCELLION, INC., a Delaware limited
 5
     liability company,
 6                           Defendant

 7
     HEATHER RODRIGUEZ, on behalf of                Case No. 5:21-cv-01272-EJD
 8   herself
 9   and all others similarly situated,             Case Filed February 22, 2021

10                               Plaintiff,
     vs.
11
     ACCELLION, INC.,
12

13                               Defendant.

14
     JARAMEY STOBBE, individually and on            Case No. 5:21-cv-01353-EJD
15   behalf of all others similarly situated,
                                                    Case Filed February 24, 2021
16
                                 Plaintiff,
17   vs.

18   ACCELLION, INC.,
19                               Defendant.
20

21   CHRISTINA PRICE, individually and on           Case No. 5:21-cv-01430-EJD
     behalf of herself and all other persons
22   similarly                                      Case Filed February 26, 2021
     situated,
23

24                               Plaintiff,
     vs.
25
     ACCELLION, INC.,
26
                                 Defendant.
27

28
                                                2
     OPPOSITION TO MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
             Case 5:21-cv-01155-EJD Document 41 Filed 04/21/21 Page 3 of 6




 1

 2   EUGENE BOLTON, on behalf of himself and        Case No. 5:21-cv-01645-EJD
 3   all others similarly situated,
                                                    Case Filed March 8, 2021
 4                              Plaintiff,
     vs.
 5
     ACCELLION, INC.,
 6

 7                              Defendant.

 8   VALERIE WHITTAKER, on behalf of                Case No. 5:21-cv-01708-EJD
     herself
 9   and all others similarly situated,             Case Filed March 11, 2021
10
                                Plaintiff,
11   vs.

12   ACCELLION, INC.,
13                              Defendant.
14
     RICKY COCHRAN and ALAN BERREBI,                Case No. 5:21-cv-01887-EJD
15   individually and on behalf of all others
     similarly situated,                            Case Filed March 17, 2021
16
                                Plaintiffs,
17   vs.
18
     THE KROGER CO. and ACCELLION, INC.,
19

20          Defendants.
21
     GRACE BEYER, individually and on behalf        Case No. 5:21-cv-02239-SVK
22   of all others similarly situated,
                                                    Case Filed March 30, 2021
23                              Plaintiff,
     vs.
24
     FLAGSTAR BANCORP, INC. d/b/a
25
     FLAGSTAR BANK and ACCELLION, INC.,
26
                                Defendants.
27

28
                                                3
     OPPOSITION TO MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
               Case 5:21-cv-01155-EJD Document 41 Filed 04/21/21 Page 4 of 6




 1          Plaintiff Susan Zebelman (Zebelman v. Accellion, Inc., No. 5:21-cv-01203-EJD), pursuant
 2   to Civil L.R. 7-3(a), responds in opposition to Plaintiff Grace Beyer’s (“Movant”) Motion to
 3   Consolidate Cases and Set Scheduling Deadlines (the “Motion to Consolidate”). Although
 4   consolidation is appropriate as to cases naming Accellion as the sole defendant, any ruling on the
 5   Motion to Consolidate should be deferred, and responses thereto tolled, as to cases naming
 6   additional co-defendants while the Judicial Panel on Multidistrict Litigation (“JPML”) considers
 7   Movant’s Motion to Transfer and Consolidate (the “JPML Motion”).
 8          The nine (9) cases filed in this District that are the subject of the Motion (the “Actions”)
 9   arise from the exposure of the personally identifiable information (“PII”) and protected health
10   information (“PHI”) of millions of individuals throughout the United States (the “Data Breach”).
11   These individuals, including, but not limited to, banking customers, pharmacy customers,
12   employees in various industries, unemployment compensation applicants, medical facility
13   patients, and university students (collectively, the “Affected Individuals”), entrusted their PII and
14   PHI to a wide variety of entities, including, but not limited to, a bank based in Michigan, a grocery
15   store chain and its pharmacies, a government agency, a global group of energy and petrochemical
16   companies, a national law firm, various medical facilities, and various universities (collectively,
17   the “Primary Data Custodians”). Up to 100 Primary Data Custodians, including The Kroger Co.
18   (“Kroger”) and Flagstar Bank, FSB (“Flagstar”), stored and/or shared data on the legacy file
19   sharing platform of Accellion, Inc. (“Accellion”), where the PII and PHI were exposed to
20   unauthorized persons. 1
21          The first seven (7) Actions filed in this District named Accellion as the sole defendant. On
22   March 17, 2021, Movant’s counsel filed the eighth Action, naming Kroger as a co-defendant,
23   notwithstanding that two (2) class action cases arising from the Data Breach had already been
24

25   1
      U.S. Dep’t of Health and Human Servs., Health Sector Cybersecurity Coordination Center (HC3)
26   Analyst Note (Feb. 23, 2021), available at https://www.hhs.gov/sites/default/files/accellion-
     analyst-note.pdf (last visited Apr. 20, 2021).
27

28
                                                      4
     OPPOSITION TO MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
                 Case 5:21-cv-01155-EJD Document 41 Filed 04/21/21 Page 5 of 6




 1   brought against Kroger in the Southern District of Ohio, where it is headquartered. 2 Similarly, on
 2   March 30, 2021, Movant’s counsel filed the ninth Action, naming Flagstar as a co-defendant, 3
 3   notwithstanding that two (2) class action cases arising from the Data Breach had already been
 4   brought against Flagstar in the Eastern District of Michigan, where it is headquartered. 4 Since
 5   Movant’s counsel filed these Actions, four (4) additional class action cases have been brought in
 6   the Southern District of Ohio against Kroger 5 and one (1) additional class action case has been
 7   brought in the Eastern District of Michigan against Flagstar. 6 Finally, after the Motion was filed,
 8   an eighth case naming Accellion as the sole defendant was filed in this District 7 and a second case
 9   naming Accellion and Flagstar as co-defendants was filed in this District. 8
10             On March 31, 2021, one week before filing the Motion to Consolidate with this Court,
11   Movant filed the JPML Motion asking the JPML to transfer and consolidate in this Court cases
12   pending against Kroger in the Southern District of Ohio and cases pending against Flagstar in the
13   Eastern District of Michigan. Resolution of the JPML motion will substantially determine whether
14   the preponderance of cases pending or brought against Kroger, Flagstar, or other Primary Data
15   Custodians will proceed in this District or, instead, in the Districts where their respective
16   headquarters are located.
17   2
      Jones v. The Kroger Co., 1:21-cv-00146-TSB (Mar. 3, 2021) and Govaert, et al. v. The Kroger
18   Co., No. 1:21-cv-00174-TSB (Mar. 11, 2021).

19   3
      It is unclear why Movant’s counsel has brought two cases against Accellion in this District, one
     naming Kroger as a co-defendant and the other naming Flagstar as a co-defendant.
20
     4
21     Angus, et al. v. Flagstar Bank, FSB, No. 2:21-cv-10657-AJT-DRG (Mar. 25, 2021) and Garcia
     v. Flagstar Bank, F.S.B., No. 2:21-cv-1071-AJT-DRG (Mar. 26, 2021).
22
     5
      Doty, et al. v. The Kroger Co., No. 1:21-cv-00198-TSB (Mar. 23, 2021), Strohm v. The Kroger
23   Co., No. 1:21-cv-00226-TSB (Apr. 1, 2021), Abrams, et al. v. The Kroger Co., No. 1:21-cv-00240-
     TSB (Apr. 8, 2021), and Buck v. The Kroger Co., No. 1:21-cv-00279-MWM (Apr. 19. 2021).
24
     6
25       Burdick v. Flagstar Bank, F.S.B., No. 2:21-cv-10786-AJT-DRG (Apr. 7, 2021).
     7
26       Sharp v. Accellion, No. 5:21-cv-02525-VKD (Apr. 7, 2021).

27   8
         Pollard v. Accellion, Inc., et al., 5:21-cv-02572-VKD (Apr. 8, 2021).
28
                                                       5
     OPPOSITION TO MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
               Case 5:21-cv-01155-EJD Document 41 Filed 04/21/21 Page 6 of 6




 1          Accordingly, Plaintiff Susan Zebelman respectfully requests that this Court enter an order
 2   consolidating the Actions naming Accellion as the sole defendant and, pending resolution of the
 3   JPML Motion, deferring ruling on the Motion to Consolidate, and tolling the deadline for
 4   responses thereto, as to Actions not naming Accellion as the sole defendant, or alternatively, defer
 5   the Motion to Consolidate until after the JPML determines the motion pending before it.
 6
     Dated: April 21, 2021                         Respectfully,
 7

 8                                                 /S/ John A. Yanchunis
                                                   John A. Yanchunis
 9                                                 (Admitted Pro Hac Vice)
                                                   Ryan D. Maxey
10                                                 (Admitted Pro Hac Vice)
                                                   MORGAN & MORGAN
11
                                                   COMPLEX LITIGATION GROUP
12                                                 201 N. Franklin St., 7th Floor
                                                   Tampa, FL 33602
13                                                 Telephone: (813) 223-5505
                                                   Facsimile: (813) 223-5402
14                                                 jyanchunis@ForThePeople.com
15                                                 rmaxey@ForThePeople.com

16                                                 Michael F. Ram (SBN 104805)
                                                   MORGAN & MORGAN
17                                                 COMPLEX LITIGATION GROUP
                                                   711 Van Ness Avenue, Suite 500
18                                                 San Francisco, CA 94102
19                                                 Telephone: (415) 358-6913
                                                   Facsimile: (415) 358-6923
20                                                 mram@forthepeople.com

21                                                 M. Anderson Berry (SBN 262879)
                                                   Leslie Guillon (SBN 222400)
22                                                 CLAYEO C. ARNOLD,
23                                                 A PROFESSIONAL LAW CORP.
                                                   865 Howe Avenue
24                                                 Sacramento, CA 95825
                                                   Telephone: (916)777-7777
25                                                 aberry@justice4you.com
                                                   lguillon@justice4you.com
26

27                                                 Attorneys for Plaintiff Susan Zebelman

28
                                                      6
     OPPOSITION TO MOTION TO CONSOLIDATE CASES AND SET SCHEDULING DEADLINES
